DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claim 1 (and its dependent claims) under 35 USC 112(b) for being indefinite is overcome by Applicant’s arguments (Remarks: p. 8).  The rejection of claims 10 and 21 under 35 USC 112(b) are moot in view of the amendments to these claims. 
Applicant argues that the claim terminology “alkyl”, “alkenyl”, and “alkynyl” exclude the presence of fluorine atoms, thereby showing that Braun does not disclose the claimed compound (Remarks: p. 9). 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for finding claims 1-13, and 23 to include allowable subject matter have been previously discussed (Non-Final Rejection filed 10/14/2020, pp. 6-7.  New claim 23 depends from claim 1 and is allowed for the same reasons. 
With regard to claim 14, the closest reference currently found is perhaps the article by Robert O. Day et al., “Anionic Five-Coordinated Cyclic Organofluorosilicates Varying in Ring Size from Five- to Seven-Membered” in Organometallics, 1991, 10, pp. 1758-1766 (“Day”, hereafter).  Day discloses compounds meeting all of the claim requirements, as follows:


    PNG
    media_image1.png
    102
    183
    media_image1.png
    Greyscale

The synthesis of compound 6 is explained, as follows:

    PNG
    media_image2.png
    277
    591
    media_image2.png
    Greyscale

(Day: p. 1760)

Compound 5 has the same structure as compound 6 except that a butyl group forms a 5-membered ring with the Si atom rather than a pentyl group forming the 6-membered ring with the Si atom.  The synthesis of compound 5 is explained, as follows:

    PNG
    media_image3.png
    390
    590
    media_image3.png
    Greyscale

(Day: p. 1759)
As explained in Day, each of compounds 5 and 6 is made from chlorine-containing precursors, i.e. cyclotetramethylenedichlorosilane and cyclopentamethylenedichlorosilane, respectively.  The chorine is at least partially removed as the amine and pyridine chloride salts during crystallization of compounds 5 and 6, respectively.  However, it is not clear that all of the chloride is removed.  Thus, while each of Day’s compounds 5 and 6 is capable of being used as a composition for a vapor deposition, as required by claim 14, it is not clear --given the method of synthesis of compounds 5 and 6-- that compounds 5 and 6 would be “substantially free” from halide, as required by claim 14.  
As such, claim 14 and its dependent claims 15-20 and 22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,675,426 (“Crivello”) is cited for disclosing the following silaspiro compound, which has too many carbon atoms to meet the requirements of the claimed R1 group, but otherwise meets the features of claimed compound:

    PNG
    media_image4.png
    106
    126
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814